FILED
                               NOT FOR PUBLICATION                           JUN 09 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



FERNANDO MIRANDA; TEODORA                         Nos. 08-73581
MIRANDA,                                               08-70491

                Petitioners,                      Agency Nos. A075-758-099
                                                              A075–758-100
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

                Respondent.



                        On Petitions for Review of Orders of the
                            Board of Immigration Appeals

                                Submitted May 25, 2010 **

Before:         CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       In these consolidated petitions for review, Fernando Miranda and Teodora

Miranda, natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s (“IJ”) removal order and denying their motion to remand, as well as its

order denying their subsequent motion to reopen. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005), and review de

novo due process claims, Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.

2006). We dismiss in part and deny in part the petition for review in No. 08-

70491, and dismiss the petition for review in No. 08-73581.

      We lack jurisdiction to review the BIA’s determination that the evidence of

hardship submitted with petitioners’ motion to remand was insufficient to establish

prima facie eligibility for relief. See id. at 601-02. Petitioners’ claim that the IJ

violated their due process rights by refusing to consider new hardship evidence on

remand fails in light of the BIA’s subsequent consideration of the evidence on

appeal. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (requiring

prejudice to prevail on a due process challenge).

      The evidence petitioners presented with their motion to reopen concerned

the same basic hardship grounds as their application for cancellation of removal.

See Fernandez, 439 F.3d at 602-03. We therefore lack jurisdiction to review the

BIA’s determination that the evidence was insufficient to establish a prima facie

case of hardship. See id. at 601.


                                            2                                     08-73581
    In No. 08-70491: PETITION FOR REVIEW DISMISSED in part;
DENIED in part.

    In No. 08-73581: PETITION FOR REVIEW DISMISSED.




                               3                          08-73581